DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2010/0326436) in view of Smith, et al. (US 2005/0172954, herein Smith).1	Regarding claims 1 and 11, Kaneko teaches an atomization system having an authentication mechanism, comprising: 	at least one atomized medicine container having an authentication code carrier associated with the at least one atomized medicine container, the at least one atomized medicine container containing an atomized medicine (paragraph 0021: cartridge 11); 	a user device,, including: 	a communication module, configured to connect with a cloud server through a network (paragraph 0023);	an optical authentication module, configured to perform a first optical authentication operation related to the authentication code carrier to obtain first optical authentication information, wherein the communication module is configured to request the cloud server to perform an authentication operation for the first optical authentication information for determining authenticity of the at least one atomized medicine container, and after the authentication operation is completed, the cloud server returns an authentication success signal (paragraph 0023); and 	an atomization device, including: 	an atomization module having an accommodating portion for accommodating the atomized medicine and an atomization element for atomizing the atomized medicine placed in the accommodating portion (paragraph 0021); 	a control module, configured to control the atomization module to atomize the atomized medicine according to the starting signal for the atomization device (paragraph 0021).	Kaneko does not explicitly teach a first acoustic wave communication module, configured to encode an atomizing device activation signal into a first acoustic wave signal to be transmitted when the communication module receives the authentication success signal; and	a second acoustic communication module connected to the control unit and configured to receive the first acoustic signal, and decode the first acoustic signal to produce a starting signal for the atomization device.	Smith teaches a first acoustic wave communication module, configured to encode an atomizing device activation signal into a first acoustic wave signal to be transmitted when the communication module receives the authentication success signal (paragraphs 0053-0054); and	a second acoustic communication module connected to the control unit and configured to receive the first acoustic signal, and decode the first acoustic signal to produce a starting signal for the atomization device (paragraphs 0053-0054).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Kaneko and Smith, because adding acoustic signals allows additional diagnostic results (paragraph 0054 of Smith).	Regarding claims 2 and 12, Smith further teaches a starting state signal after the control module controls the atomization module to atomize the atomized medicine, the second acoustic communication module encodes the starting state signal into a second acoustic signal to be transmitted, and the first acoustic communication module receives and decodes the second acoustic signal to display a starting state of the atomization device on the user device (paragraphs 0053-0054).	Regarding claims 3 and 13, Smith further teaches an acoustic wave signal generator, configured to transmit acoustic wave signals; an acoustic wave receiver, configured to receive acoustic wave signals; and an acoustic wave signal processing module, configured to decode the received acoustic wave signals to generate a signal, and encode the signal to generate an acoustic wave signal (paragraphs 0053-0054).	Regarding claims 4 and 14, Smith further teaches the acoustic wave signals include at least one of an audible sound wave (paragraphs 0053-0054), an inaudible sound wave, a dual tone multi- frequency sound wave, and an ultrasonic wave.	Regarding claims 5 and 15, Kaneko further teaches the first optical authentication operation includes: 	identifying, by the optical authentication module, an authentication code of the authentication code carrier to obtain the first optical authentication information (paragraph 0023).	Regarding claims 6 and 16, Kaneko further teaches the authentication code includes at least one of a barcode, a QR code, and a dot matrix pattern (paragraph 0023).	Regarding claims 7 and 17, Kaneko further teaches the user device further includes an authentication module, and the optical authentication module is further configured to perform a second optical authentication operation associated with a user to obtain a second optical authentication information, wherein the authentication module is configured to perform an authentication operation for the second optical authentication information, and the user device performs the first authentication operation after the authentication operation is completed (paragraph 0023).	Regarding claims 9 and 19, Kaneko further teaches the user device further includes an authentication information input interface for a user to input authentication information on the authentication code carrier, wherein the communication module is configured to request the cloud server to perform the authentication operation for the authentication information to determine the authenticity of the atomized medicine container, and after the authentication operation is completed, the cloud server returns the authentication success signal (paragraph 0023).	Regarding claims 10 and 20, Kaneko further teaches  the user device further includes an authentication module and an authentication information input interface for a user to input an authentication information on the authentication code carrier, wherein the authentication module is configured to perform an authentication operation for the authentication information to determine the authenticity of the atomized medicine container, and after the authentication operation is completed, the first acoustic wave communication module is configured to directly encode the starting signal for the atomization device as the first acoustic signal to be transmitted (paragraph 0023).
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs in each reference, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.